Exhibit 10.2

EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT (the “Agreement”), made this 25th day of March, 2013, is
entered into between Allied Nevada Gold Corp. (the “Company”) and Randy
Buffington (the “Employee”).

WHEREAS, the Company desires to employ the Employee and Employee desires to be
employed by the Company on the terms set forth herein;

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement, the Company and the Employee agree as follows:

1. Employment. The Company agrees to employ the Employee as Executive Vice
President and Chief Operating Officer and the Employee agrees to accept such
employment upon the terms and conditions set forth in this Agreement.
Specifically, the Employee will be responsible for the Company’s day-to-day
operating activities, including revenue growth, expense and cost control, as
well as monthly, quarterly and annual financial goal management. In addition to
the foregoing, the Employee shall have such additional responsibilities as may
be assigned by the Company or its Board of Directors from time to time. The
Employee shall devote his full business time and effort to the performance of
his duties for the Company, which he shall perform faithfully and to the best of
his ability.

2. Term. The Employee’s employment shall commence on February 1, 2013. The
Employee shall be an “at-will” employee of the Company whose employment may be
terminated (by the Company or by the Employee) at any time, for any or no
reason. Any representation, statement or implication to the contrary is
unauthorized and not valid unless in writing and signed by both Employee and CEO
of the Company.

3. Compensation and Benefits.

a. Base Salary. The Company shall pay the Employee a base annual salary of US
$410,000 payable in accordance with the normal payroll practices of the Company
and shall be subject to applicable withholdings, deductions and taxes. Base
salary may be adjusted on an annual basis, upward or downward.

b. Bonus. The Employee shall be eligible to be considered for a bonus upon
achieving of certain pre-determined performance targets to be set by the
Company’s Board and consistent with any bonus or incentive compensation program
established by the Company.

c. Stock/Stock Options. The Employee will be eligible to participate in any
stock option, restricted stock units, performance stock units, stock
appreciation rights or other equity-based compensation plan that may become
generally available for employees of the Company, on a basis commensurate with
other employees of the Company.

d. Benefits. During his employment, the Employee shall be entitled to
participate in or benefit from, in accordance with the eligibility and other
provisions

 

1



--------------------------------------------------------------------------------

thereof, benefit plans and policies such as medical, dental, disability,
insurance, retirement savings plans or other fringe benefit plans or policies as
the Company may make available to, or have in effect for, its employees. The
Company retains the rights to terminate or alter any such plans or policies from
time to time, provided that such termination or alteration is done for all
eligible employees and not specifically for the Employee. The Employee shall
also be entitled to vacations, sick leave and other similar benefits in
accordance with policies of the Company from time to time in effect for
personnel with commensurate duties.

e. Reimbursement of Business Expenses. The Company agrees to reimburse Employee
for reasonable out-of-pocket expenses incurred in connection with Company
business, including without limitation travel and accommodations for authorized
business trips, and within standards to be established by the Board, provided
receipts, invoices or other supporting documentation satisfactory to the Company
supporting the expenses are presented to the Company. Reimbursement payments
will be payable promptly, but no later than the end of the second calendar month
after the month in which the expense was incurred.

4. Termination.

a. Rights and Duties. The Employee is an employee “at will.” Accordingly, the
Company or the Employee may terminate his employment, with or without notice,
for any lawful reason or no reason. The Employee and the Company agree that,
without modifying or altering the Employee’s “at will” status, each will provide
the other with at least thirty (30) days’ prior written notice of termination of
the Employee’s employment with the Company. If the Employee gives notice of
termination, such notice will be deemed a voluntary resignation by the Employee
and the Company, in its sole discretion, may elect to relieve the Employee of
any obligation to perform duties during the notice period, waive the notice
period and immediately accept termination of the Employee’s employment, without
changing the status of such termination as a voluntary resignation by the
Employee. Should the Company in the event of a voluntary resignation decide to
relieve the Employee of any obligation to perform duties during the notice
period, waive the notice period and immediately accept Employee’s resignation,
it shall nonetheless continue his compensation and benefits for the term of the
notice period (but only to the extent permitted by the terms of such plans),
except that no bonus shall be earned or awarded during and after the notice
period.

b. Termination by the Company for Cause. The Company may terminate the
Employee’s employment at any time for “cause.” “Cause” shall mean:

i) The Employee committed any material breach of any of the terms of this
Agreement, including the failure to perform any covenant contained in this
Agreement or in Exhibit A, which is attached to this Agreement and expressly
incorporated hereby, such as the disclosure of or failure to protect the
Company’s confidential, proprietary or trade secret information;

 

2



--------------------------------------------------------------------------------

ii) The Employee committed any act or crime involving dishonesty, violence or
moral turpitude, including fraud, theft, embezzlement, assault, battery and
rape, drunk driving, whether or not the Employee has been formally charged with
or convicted of such act or crime;

iii) The Employee committed an act or allowed the existence of a state of facts
by the Employee’s inaction which renders the Employee incapable of performing
his duties under this Agreement, or which adversely affects or could reasonably
be expected to adversely affect the Company’s business reputation;

iv) The Employee failed to follow any significant lawful instruction from the
Employee’s relevant supervisor, the President/CEO of the Company or the Board of
Directors;

v) The Employee failed to maintain or had suspended, revoked or denied any
applicable license, permit or card required by the federal or state authorities,
or a political subdivision or agency thereof;

vi) The Employee committed any act that constitutes a breach of fiduciary duty
or a breach of the duty of loyalty, both of which the Employee acknowledges are
due to and owed to the Company based, among other things, on the Employee’s job
duties;

vii) The Employee failed or become unable, for any reason other than a
disability (as defined below), to devote 100% of the Employee’s business time,
his best efforts, skills, and abilities to the Company’s business;

viii) The Employee failed to diligently or effectively perform the Employee’s
duties under any provision of this Agreement or any duty as directed from time
to time by the Company;

ix) The Employee violated any material policy established by the Company.

c. Termination in the event of death or disability. The Agreement shall
terminate upon the Employee’s death or Disability. For purposes of the
Agreement, “Disability” shall mean the inability of the Employee, due to
physical or mental impairment, to perform the essential functions of his
position, with or without reasonable accommodation.

d. Effect of termination.

i) If the Employee is terminated by the Company due to death or Disability, the
Employee (or the Employee’s estate in the event of death) shall be permitted to
receive benefits for which he and/or his beneficiaries are eligible and in which
the Employee participated for long term disability insurance or life insurance
the Company may have at that time. The Employee (or the Employee’s estate in the
event of death) shall also receive any earned but unpaid base salary, expense
reimbursements, and vacation days accrued prior to termination of employment.

 

3



--------------------------------------------------------------------------------

ii) If the Employee is terminated by the Company for Cause, the Employee shall
only be entitled to receive any earned but unpaid base salary and expense
reimbursements, and vacation days accrued prior to termination of employment.

iii) If the Employee is terminated by the Company other than for Cause (and
except as provided above in cases of death or disability), the Employee shall
only be entitled to payment when due of any earned but unpaid base salary,
expense reimbursements, and vacation days accrued prior to termination of
employment.

In addition (and notwithstanding the foregoing), conditioned upon the Employee’s
execution of a separation agreement and general release in a form acceptable to
the Company, the Employee shall also receive the following: a lump sum severance
payment equal to one (1) times the Employee’s then base salary (annualized) plus
a lump sum of one (1) times the Employee’s target bonus for the year in which
his employment is terminated, all payments subject to appropriate withholdings
and deductions as requested by the Employee and/or for any monies owed by the
Employee to the Company and/or overpayments made by the Company to the Employee.
Such payment will be made sixty (60) days after the Employee’s separation from
service with the Company, and if the Employee has not executed a binding release
by such date, the Employee shall forfeit all rights to the payment;

Further, if the Employee is eligible for and elects continuation of such
coverage during the permissible time frame, the Company will pay premiums for
continuation of health insurance coverage under COBRA or state equivalent, up to
a maximum of $18,000.00, subject to appropriate withholdings and deductions as
requested by the Employee and/or for any monies owed to the Company and/or
overpayments made by the Company to the Employee. The Employee will be
responsible for premium payments for continuation of such group health insurance
coverage after the Company’s obligation expires; and

iv) In the event a Change of Control (as defined below) occurs and, if within
one (1) year thereafter, the Employee’s employment is terminated as an
involuntary termination by the Company for a reason other than for Cause, death,
or Disability (as defined above), then the Employee will be entitled to payment
when due of any unpaid base salary, expense reimbursements, and vacation days
accrued prior to termination of employment and, in exchange for the Employee’s
execution of a separation agreement and general release in a form acceptable to
the Company, the following:

a) A lump sum equal to two years (2) years of his then current base salary, less
applicable withholdings, plus a lump sum of two (2) times

 

4



--------------------------------------------------------------------------------

the Employee’s target bonus for the year in which his employment is terminated,
plus all Restricted and Performance Share Units outstanding shall immediately
vest notwithstanding any performance or time restrictions, all payments subject
to appropriate withholdings and deductions as requested by the Employee and/or
for any monies owed by the Employee to the Company and/or overpayments made by
the Company to the Employee. Such payment will be made sixty (60) days after the
Employee’s separation from service with the Company, and if the Employee has not
executed a binding release by such date, the Employee shall forfeit all rights
to the payment.

b) If the Employee is eligible for and elects continuation of such coverage
during the permissible time frame, the Company will pay premiums for
continuation of health insurance coverage under COBRA or state equivalent up to
a maximum of $27,000.00, subject to appropriate withholdings and deductions as
requested by the Employee and/or for any monies owed to the Company and/or
overpayments made by the Company to the Employee. The Employee will be
responsible for premium payments for continuation of such group health insurance
coverage after the Company’s obligation expires; and

For purposes of this Agreement, “Change of Control” means (A) the occurrence of
a merger or consolidation of the Company whether or not approved by the Board of
Directors, other than a merger or consolidation which would result in the voting
securities of the Company outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or the parent of such corporation) at least
50% of the total voting power represented by the voting securities of the
Company or such surviving entity or parent of such corporation outstanding
immediately after such merger or consolidation, or a merger or consolidation
which is in effect a financing transaction for the Company, including, but not
limited to, a reverse merger of the Company into a publicly traded “shell”
company, or (B) the occurrence of a sale or disposition by the Company of all or
substantially all of the Company’s assets, which sale or disposition has been
approved by the stockholders of the Company.

5. Nondisclosure, Noncompetition, Nonsolicitation and Inventions. As a condition
of the Employee’s employment by the Company and the payment of compensation and
receipt of benefits referred to above, the Employee has executed the Employee
Nondisclosure, Noncompetition, Nonsolicitation and Inventions Agreement, in the
form attached hereto as Exhibit A. The Employee acknowledges that the Company
would not offer his employment or provide compensation and/or benefits set forth
above if he was not willing to be bound by the terms of such Nondisclosure,
Noncompetition, Nonsolicitation and Inventions Agreement. The Employee
acknowledges that:

a. he will sign such an agreement contemporaneously herewith;

 

5



--------------------------------------------------------------------------------

b. he will be bound by the terms of such agreement;

c. executing this Employment Agreement does not change or alter his obligations
under the Nondisclosure, Noncompetitive, Nonsolicitation Agreement;

d. his continued employment is sufficient consideration for the Employer to
remain bound by the terms of the Nondisclosure, Noncompetition, Nonsolicitation
and Inventions Agreement; and

e. the terms of the Nondisclosure, Noncompetition, Nonsolicitation and
Inventions Agreement are incorporated herein by reference.

6. Notice.

a. To the Company. The Employee will send all communications to the Company in
writing, addressed as follows (or in any other manner the Company notifies his
to use):

Allied Nevada Gold Corporation

c/o Scott A. Caldwell

President and CEO

9790 Gateway Drive Suite 200

Reno, NY 89521

b. To the Employee. All communications from the Company to the Employee relating
to this Agreement shall be sent to the Employee in writing, addressed as follows
(or in any other manner he notifies the Company to use):

Randy Buffington

1250 Parkview Drive

Elko, NV 89801

c. Time Notice Deemed Given. Notice shall be deemed to have been given when
delivered or, if earlier (1) three business days after mailing by United States
certified or registered mail, return receipt requested, postage prepaid, or
(2) faxed with confirmation of delivery, in either case, addressed as required
in this section.

7. Modification or Amendment. No provisions of this Agreement may be modified,
waived, or discharged except by a written document signed by a Company officer
duly authorized by the Board or a member of the Company’s Board of Directors and
the Employee.

8. Waiver. A waiver of any conditions or provisions of this Agreement in a given
instance shall not be deemed a waiver of such conditions or provisions at any
other time in the future. No failure or delay by the Company in exercising any
right, power, or remedy under this Agreement shall operate as a waiver of any
such right power or remedy.

 

6



--------------------------------------------------------------------------------

9. Choice of Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of Nevada.

10. Successors. This Agreement shall be binding upon, and shall inure to the
benefit of, the Employee and his estate, but the Employee may not assign or
pledge this Agreement or any rights arising under it. Without the Employee’s
consent, the Company may assign this Agreement to any affiliate or to a
successor to substantially all the business and assets of the Company.

11. Survival. The provisions of Sections 4 and 5 hereof and the Nondisclosure,
Noncompetition, Nonsolicitation and Inventions Agreement shall survive
termination of this Agreement or termination of the Employee’s employment with
the Company or any successor or assign regardless of the reason for such
termination.

12. Validity and Severability. The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect.

13. Entire Agreement. The Employee acknowledges receipt of this Agreement and
agrees that with respect to the subject matter hereof it along with the
Nondisclosure, Noncompetition, Nonsolicitation and Invention Agreement, as well
as the December 18, 2012, Offer Letter, contains the entire understanding and
agreement with the Company, superseding any previous oral or written
communication, representation, understanding or agreement with the Company or
any representative thereof. No term or condition should be construed strictly
against any party on the basis that it was drafted by such party.

14. Tax Compliance. All payments made pursuant to this Agreement shall be
subject to withholding of applicable federal, state and local income and
employment taxes.

15. 409A. Anything in this Agreement to the contrary notwithstanding: (a) the
parties intend that all payments and benefits under this Agreement shall either
be exempt from or shall comply with Internal Revenue Code Section 409A, and to
the maximum extent permitted this Agreement shall be interpreted in a manner
consistent with that intent. To the extent that any provision hereof is modified
in order to comply with Section 409A, such modification shall be made in good
faith and shall, to the maximum extent reasonably possible, maintain the
original intent and economic benefit to Employee and Company of the applicable
provision without violating the provisions of Section 409A; (b) no amount shall
be payable pursuant to Section 4 or otherwise upon a termination of employment
unless such termination constitutes a “separation from service” with Company
under Section 409A, and in the event that Employee is a “specified employee” for
purposes of Section 409A, no amount shall be payable until the first day of the
seventh month immediately following the separation from service; (c) to the
extent that reimbursements or other in-kind benefits under this Agreement
constitute nonqualified deferred compensation, (i) all expenses or other
reimbursements hereunder shall be made on or prior to the last day of the
taxable year following the taxable year in which such expenses were incurred by
Employee, (ii) any right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit, and (iii) no such
reimbursement, expenses eligible for reimbursement, or in-kind benefits provided
in any taxable year shall in any way affect the

 

7



--------------------------------------------------------------------------------

expenses eligible for reimbursement, or in-kind benefits to be provided, in any
other taxable year; (d) for purposes of Section 409A, Employee’s right to
receive installment payments pursuant to this Agreement shall be treated as a
right to receive a series of separate and distinct payments, whenever a payment
under this Agreement specifies a payment period with reference to a number of
days, the actual date of payment within the specified period shall be within the
sole discretion of Company; and (e) any other provision of this Agreement to the
contrary notwithstanding, in no event shall any payment or benefit under this
Agreement that constitutes nonqualified deferred compensation for purposes of
Section 409A be subject to offset by any other amount unless otherwise permitted
by Section 409A. Notwithstanding anything in this paragraph or any other
provision of this Agreement, if any payment under this Agreement gives rise,
directly or indirectly, to liability for a penalty tax under Code Section 409A
(and/or any penalties and/or interest with respect to such penalty tax or excise
tax), Employee shall bear the cost of any and all such penalties, taxes and
interest.

16. 280G. In the event that any payment or benefits of any type by Company to or
for the benefit of Employee, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise, would exceed
the statutory limit under Code Section 280G and result in an excise tax imposed
on Employee by Code Section 4999 (or any similar tax that may hereafter be
imposed), then such Employee shall receive, subject to the conditions of this
Agreement and in full satisfaction of his or her rights under this Agreement,
(A) such payment and benefits, or (B) an amount equal to the product of 2.99 and
Employee’s “base amount” (as defined in Code Section 280G), whichever yields the
highest after-tax benefit to the Employee. Any calculations regarding the
applicability of the Code Section 4999 excise tax to any payments by Company to
Employee shall be made in the Company’s discretion.

 

Randy Buffington      ALLIED NEVADA GOLD CORP. /s/ Randy Buffington        /s/
Scott A. Caldwell   Date:      By:  

Scott A. Caldwell

     Its:   Chief Executive Officer      Date:   25-3-13

 

8